                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                                                                             PLAINTIFF

V.                                                  CIVIL ACTION NO.: 3:16-CV-00622-CWR-FKB

THE STATE OF MISSISSIPPI                                                                           DEFENDANT

                         THE STATE OF MISSISSIPPI'S MEMORANDUM
                         REGARDING SPECIAL MASTER CANDIDATES
                          AND THE ROLE OF THE SPECIAL MASTER

                                                  Introduction

         On September 3, 2019, the Court issued its Memorandum Opinion and Order. (ECF

234). The Court found this "case is well suited for a special master who can help the parties craft

an appropriate remedy — one that encourages the State's forward progress in a way that expedites

and prioritizes community-based care." (ECF 234 at 60). The Court ordered the parties to

submit "three names of potential special masters and a proposal for the special master's role."

(ECF 234 at 60). As ordered, this Memorandum discusses the State of Mississippi's three

special master candidates and Mississippi's proposal for the special master's role.

I.       Potential Special Masters.

         As ordered by the Court, Mississippi proposes the three special master candidates

 discussed below in alphabetical order)

         A.       Joel Dvoskin, Ph.D.

         Dr. Joel Dvoskin's CV is attached as Exhibit 1. Dr. Dvoskin is a clinical and forensic

 psychologist, licensed in Arizona and New Mexico and certified in Forensic Psychology by the

 American Board of Professional Psychology. He served as Chair of the Governor's Advisory

 Council on Behavior Health and Wellness for the State of Nevada. He is the former Acting


  Mississippi requests a hearing on the special master candidates before the Court selects a special master.


 PD.27069435.1
Commissioner of Mental Health for the State of New York, after serving for more than a decade

as Associate Commissioner and Director for Forensic Services for the New York State Office of

Mental Health.

       Dr. Dvoskin is a Fellow of the American Psychological Association (APA), and Past

President of two APA Divisions, including the American Psychology-Law Society and

Psychologists in Public Service. He served on the APA Policy Task Force on Reducing Gun

Violence, and on the APA Blue Ribbon Commission on Ethical Processes.

        He previously served on the adjunct faculty of the University of Arizona Law School,

and currently teaches at the University of Arizona Medical School, in addition to his consulting

practice in forensic psychology in Tucson, Arizona.

        Dr. Dvoskin has been an invited speaker to the Conference of Chief Justices, the National

Association of Attorneys General, the National Tactical Officers Association, CIT (Police Crisis

Intervention Teams) International, numerous universities, and hundreds of other professional

organizations. He has twice been honored as the Distinguished Visiting Fellow at the University

of California — Davis College of Medicine.

        Dr. Dvoskin provides training and public speaking services, mediation, expert testimony

on civil and criminal matters, and consulting services to state mental health, criminal and

juvenile justice, public safety agencies, courts, police departments, corporations, and universities.

        In 1995, Dr. Dvoskin served on the White House Task Force on the Future of the African

American Male. He has served as a monitor or independent expert overseeing settlement

agreements over correctional and mental health facilities and systems in Washington, New

Mexico, Michigan, Oregon, and Colorado and frequently serves as an expert for the Civil Rights

Division of the United States Department of Justice, various government agencies, the American

Civil Liberties Union, and various state Protection and Advocacy Systems.


                                                 2
PD.27069435.1
          Dr. Dvoskin has served as design consultant for numerous hospital, prison, and jail

 architectural projects, including St. Elizabeths Hospital in Washington, DC and the Fulton

(Missouri) State Hospital. He is currently architectural design consultant for a new forensic

 building at the Hawaii State Hospital.

          On particular significance here, Dr. Dvoskin has been retained by the McArthur

 Justice Center and the ACLU to make recommendationsfor improving Mississippi'sforensic

 mental health care system. Through that retention, Dr. Dvoskin has a working familiarity

 with Mississippi's mental health care system generally.

          B.       Tracy Plouck.

          Tracy Plouck's CV is attached as Exhibit 2.       Ms. Plouck has extensive state-level

 budgeting and policy experience. She served 7.5 years as Ohio's Director of Mental Health and

 Addiction Services and 3 years as Ohio's Medicaid Director (appointed by both Republican and

 Democratic Governors). Ms. Plouck also served 8 years in the Ohio Office of Budget and

 Management. While leading Ohio's mental health system, Ms. Plouck served as President of the

 National Association of State Mental Health Program Directors for 2.5 years. She also served as

 Vice Chair of the Council of State Governments' Justice Center, where she worked to support

 the national Stepping Up initiative to reduce the number of people with mental illnesses in jails.

          For many years, Ms. Plouck has worked closely with NAMI2 Ohio to increase funding

 for treatment, housing, and other supports. This advocacy resulted in Medicaid expansion in

 Ohio, which connected 700,000 childless adult Ohioans with mental health and addiction

 services and supports. Ms. Plouck is the only candidate proposed by the parties who has been

 the director ofa state mental health authority and a Medicaid agency.




 2 NAMI   is the National Alliance on Mental Illness.

                                                        3
 PD.27069435.1
        Ms. Plouck is an Executive in Residence at the Ohio University College of Health

Sciences and Professions. In that capacity, Ms. Plouck provides leadership for research and

outreach activities focused on substance abuse and mental health issues, facilitates regional and

statewide connections to promote and extend research dealing with these issues, and contributes

content knowledge for the development of courses and continuing education workshops in the

areas of opioid use, substance abuse disorder, and related issues.

        C.       Steve Roark, MSW,LCSW.

        Steve Roark is the Chief Executive Officer of the Behavioral Health Foundation of

Central Mississippi, which provides administrative and clinical facilities for the care and

prevention of mental illness and chemical dependency, and administers programs and furnishes

services to individuals with mental illness. Mr. Roark was the Executive Director of Warren-

Yazoo Mental Health Service from 1986 to 2013. He also maintains a private practice in

counseling.      His 37 years of experience includes founding and leading two non-profit

organizations.

II.     Role Of The Special Master.

        As ordered by the Court, Mississippi submits its proposal regarding the role of the special

master as set forth below. The role of the special master should be limited to helping the parties

craft an appropriate remedy. The special master should have no investigatory duties or authority

to conduct evidentiary hearings or to hire staff. Nor should the special master be permitted to

propose a remedial plan to the Court or to provide any comments or opinions regarding any

remedial plan that may be proposed by the parties. The special master did not hear the evidence

admitted at trial or make determinations regarding the credibility of witnesses. The remedy

ordered in this case should be based on only the evidence admitted at trial and subject to the trial




                                                 4
PD.27069435.I
evidentiary cutoff date of December 31, 2018. Discovery is closed and should not be reopened.

The special master's compensation should be spilt 50/50 among the parties.3

        The special master process should proceed as follows:

        •         Participation in the process is a non-waiver of any issues or arguments on appeal,
                  if any.

        •         Negotiations and proposals must be subject to Fed. R. Evid. 408 and Local Rule
                  83.7, to specifically include the confidentiality provisions of Local Rule 83.7(j),
                  and the parties must be prohibited from using the negotiations and proposals on
                  appeal, if any.

        •         The special master should be prohibited from having ex parte contacts with the
                  Court or the parties.

                  As a starting point for negotiations, the parties should each submit a proposed
                  remedy to the special master and each other, and negotiations should proceed
                  from there.

        •         If the parties are unable to agree on a remedy, then the parties should each submit
                  a final proposed remedy to the Court,4 and the Court should make a ruling
                  regarding the remedy and enter a final judgment.

         Dated: October 3, 2019.

                                                        Respectfully submitted,

                                                        PHELPS DUNBAR LLP



                                                        BY: /s/James W Shelson
                                                           Reuben V. Anderson, MB 1587
                                                            W. Thomas Siler, MB 6791
                                                            James W. Shelson, MB 9693
                                                            Nash E. Gilmore, MB 105554
                                                           4270 1-55 North
                                                            Jackson, Mississippi 39211-6391
                                                           Post Office Box 16114
                                                            Jackson, Mississippi 39236-6114
                                                            Telephone: 601-352-2300

3 Because the Court has not made a ruling regarding the role of the special master or the remedy, or entered a final
judgment, Mississippi reserves all objections and issues regarding the role of the special master and the
Memorandum Opinion and Order. (ECF 234).
4 If the parties are unable to agree on a remedy, Mississippi should be permitted to reassert its fundamental alteration
defense after the Court makes a ruling on the remedy.

                                                           5
PD.27069435.1
                                                     Telecopier: 601-360-9777
                                                     Email: reuben.anderson@phelps.com
                                                            tommy.siler@phelps.com
                                                            jim.shelson@phelps.com
                                                            nash.gilmore@phelps.com

                                                     Harold Pizzetta, III, MB 99867
                                                     Assistant Attorney General
                                                     General Civil Division
                                                     Walter Sillers Building
                                                     550 High Street
                                                     Jackson, MS 39201
                                                     Telephone: 601-359-3816
                                                     Telecopier: 601-359-2003
                                                     Email: HPIZZ@ago.state.ms.us

                                                     Mary Jo Woods, MB 10468
                                                     Special Assistant Attorney General
                                                     Mississippi Attorney General's Office
                                                     Walter Sillers Building
                                                     550 High Street
                                                     Jackson, MS 39201
                                                     Telephone: 601-359-3020
                                                     Telecopier: 601-359-2003
                                                     Email: MWOOD@ago.state.ms.us

                                               Attorneys for the State of Mississippi



                                 CERTIFICATE OF SERVICE

        I certify that on October 3, 2019, I electronically filed this document with the Clerk of the

Court using the ECF system, which sent notification of such filing to all ECF counsel of record

in this action.

                                              /s/James W. Shelson
                                              JAMES W. SHELSON




                                                 6
PD.27069435.1
